         Case 2:20-cv-00156-JAM-DB Document 8 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KET HAWKINGS III,                              No. 2:20-cv-0156 JAM DB PS
12                        Plaintiff,
13            v.                                        ORDER
14       SACRAMENTO COUNTY
         DEPARTMENT OF CHILD AND
15       FAMILY ADULT SERVICES,
16                        Defendant.
17

18           Plaintiff Ket Hawkings III is proceeding in this action pro se. This matter was referred to

19   the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On April

20   28, 2020, the undersigned ordered service of process and summons issued. (ECF No. 3.)

21   However, on May 26, 2020, that filing was returned as undeliverable.

22           On October 19, 2020, plaintiff filed a notice of change of address. (ECF No. 6.) On

23   October 28, 2020, plaintiff filed a motion to “expedite proceedings” in which plaintiff explains

24   that a typographical error resulted in the undeliverable mail and that plaintiff has been recovering

25   from being the victim of a shooting. (ECF No. 7.) Plaintiff requests that the court “reissue its

26   previous order.” 1 (Id. at 2.)

27
     1
      After receiving plaintiff’s updated address, the Clerk of the Court re-served the returned
28   documents on plaintiff at the new address of record on October 21, 2020.
                                                       1
      Case 2:20-cv-00156-JAM-DB Document 8 Filed 11/16/20 Page 2 of 2


 1          The undersigned will interpret plaintiff’s filing as a request for an extension of time.
 2   Good cause appearing, that request will be granted.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. Plaintiff’s October 28, 2020 motion for an extension of time (ECF No. 7) is granted;
 5          2. Within twenty-eight (28) days after this order is served, plaintiff shall comply with the
 6   April 28, 2020 order; and
 7          3. Plaintiff is cautioned that the failure to comply with this order may result in a
 8   recommendation that this action be dismissed.
 9   DATED: November 13, 2020                      /s/ DEBORAH BARNES
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
